UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6618


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTONIO GERMAINE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:02-cr-00579-CWH-1)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Germaine Johnson, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina,
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Germaine Johnson appeals the district court’s

text order denying his motion to alter or amend the district

court’s   earlier    order       denying      relief    under        18    U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm.               We dispense with

oral   argument   because      the    facts   and   legal     contentions     are

adequately    presented   in    the    materials    before    this    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2